Title: To Thomas Jefferson from Joseph Yznardi, Sr., 4 January 1801
From: Yznardi, Joseph, Sr.
To: Jefferson, Thomas



Respected Sir,
Philadelphia 4th January 1801

I had this honor on the 21. of october last, since which I have continued a convalesents, depriving me the pleasure of personally paying you my respects, as I have long wished and continue to do so, when  the inclemency of the season moderates in mean time I am happy to avail myself of the goodness of General Smith, now in this City, to express to you the satisfaction I have in the current report that you will be elected to the Presidency of this Government, for their public good and other Nations in amity with them.
The inclosed Copy manifests the charge that the Minister of State of HCM placed under my care from the disopinion arising to Mr. Yrujo, by Mr. Pickerings representation, in my view without proper foundation, for he certainly merits to the contrary, from the knowledge I now have of the motives that caused this misunderstanding, and my particular acquaintance with this Gentleman and his personal talents, and not having it in my power to reveal the Secrecy of my Commission, I have represented to HCM, what I thought in justice since my arrival to this Continent
I have communicated with Mr. Marshall, and delivered him a Copy of my Credential, assuring him also of the best wishes from HCM towards a good understanding with the US—and have referred him to the new Minister appointed Mr. Orosco with whom I am to confer on different points, which I think proper to communicate to you, for your private government, until the arrival of said Gentleman, Conceiving it my duty to do so, in Consequence of my said Commission, as I have wrote to Mr. Urquijo, HCM, Secretary of State of the tranquility good understanding &ca. existing in this Government towards that, as far as I could learn by my Conference with Mr. Marshall, from whom I expect an Official acknowledgment of my presentation, to manifest to HCM. Minister that I have complied with his wishes.
Having read the treaty concluded between this Country and France and hearing thro’ some public opinions that it possibly would not be ratified, which I shall feel for from the alliance existing between Spain and that Country, and fearing the disagreeable consequences that probably might be the result, desirous to see in Amity the three Nations, that in a body could defend their just rights—the general benefit of which, If I possessed a public power I think I could easily explain: I hope for your Excuse touching on this subject while I have the honor to be with Great respect and veneration
Sir Your most obedient and very humble Servant

Josef Yznardy

